UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6515


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FLOYD JUNIOR POWELL, a/k/a Dick,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.   Robert J. Conrad,
Jr., Chief District Judge. (5:99-cr-00012-RLV-6; 5:12-cv-00108-
RJC)


Submitted:   May 8, 2013                   Decided:   May 24, 2013


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Floyd Junior Powell, Appellant Pro Se.     William A. Brafford,
Assistant United States Attorney, Charlotte, North Carolina; Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina; Adam Christopher Morris, Craig Darren Randall,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Floyd     Junior      Powell         seeks    to     appeal       the    district

court’s order treating his motion for relief under 28 U.S.C.

§ 1651 (2006) as a successive 28 U.S.C.A. § 2255 (West Supp.

2012) motion, and dismissing it on that basis.                               The order is not

appealable      unless        a    circuit         justice        or     judge        issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate        of     appealability          will        not    issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies       this    standard       by

demonstrating         that    reasonable           jurists       would       find     that     the

district      court’s       assessment     of       the    constitutional             claims    is

debatable     or     wrong.        Slack     v.     McDaniel,          529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion       states    a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Powell has not made the requisite showing.                               Accordingly, we




                                               2
deny a certificate of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3